COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00338-CR


MARCUS S. CARTER                                               APPELLANT

                                     V.

THE STATE OF TEXAS                                                  STATE


                                  ----------

         FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1345217D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     This is an appeal from a judgment revoking deferred adjudication

community supervision and adjudicating guilt.    Appellant Marcus S. Carter

pleaded guilty, pursuant to a plea agreement, to aggravated assault with a

deadly weapon.    See Tex. Penal Code Ann. § 22.02(a)(2) (West 2011).

Following this plea, the trial court placed Carter on two years’ deferred


     1
      See Tex. R. App. P. 47.4.
adjudication community supervision and imposed a $200 fine. The State filed a

petition to proceed to adjudication, alleging in two paragraphs violations of the

conditions of Carter’s deferred adjudication community supervision.        Carter

pleaded true to both paragraphs. The trial court found that Carter had violated

both paragraphs, revoked his deferred adjudication community supervision,

adjudicated his guilt of the offense of aggravated assault with a deadly weapon,

and sentenced him to eight years’ confinement. In a single point, Carter argues

that the eight-year sentence imposed by the trial court constitutes cruel and

unusual punishment.2 We will affirm.

      In addressing an Eighth Amendment disproportionality complaint, we first

compare the gravity of the offense against the severity of the sentence. Moore v.

State, 54 S.W.3d 529, 542 (Tex. App.—Fort Worth 2001, pet. ref’d). Only after a

determination that the sentence is grossly disproportionate to the offense do we

proceed to consider other factors. Id. at 541.

      Here, Carter has not shown that his sentence of eight years’ confinement

is grossly disproportionate to the gravity of the offense he committed—

aggravated assault with a deadly weapon. Although Carter argues that an eight-

year sentence was not warranted because his “probationary violations were

simply technical violations,” our comparison of the gravity of the offense and the

punishment assessed must evaluate the original offense, not the violations of the

      2
      Carter preserved this issue by raising it in his motion for new trial and by
presenting his motion to the trial court.


                                        2
conditions of his deferred adjudication community supervision. See Sullivan v.

State, 975 S.W.2d 755, 756 (Tex. App.—Corpus Christi 1998, no pet.).

Comparing the gravity of the offense against the severity of his sentence, we

conclude that, given the nature of the offense and the punishment range; the

relationship Carter had to the victim, his wife, who subsequently obtained a thirty-

five-year protective order against Carter as a result of his continuing violent,

threatening, and harassing behavior toward her; and Carter’s past criminal

record, which included two prior convictions for harassing his wife and his

stepdaughter and a conviction for theft, Carter’s sentence of eight years’

confinement was not unconstitutionally disproportionate to the original offense of

aggravated assault with a deadly weapon.3 See Solem, 463 U.S. at 290, 103 S.

Ct. at 3010; Moore, 54 S.W.3d at 542–43. We overrule Carter’s sole point.




      3
        Even if we determined a disproportionality did exist between the gravity of
Carter’s offense and the punishment assessed, there is no evidence in the record
reflecting sentences imposed for similar offenses on criminals in Texas or other
jurisdictions by which we could address the next two factors in an Eighth
Amendment cruel-and-unusual-punishment analysis. See Solem v. Helm, 463
U.S. 277, 292, 103 S. Ct. 3001, 3011 (1983).


                                         3
      Having overruled Carter’s sole point, we affirm the trial court’s judgment.



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 30, 2015




                                         4